



AMENDMENT #1
TO
HUBBELL INCORPORATED
INCENTIVE COMPENSATION PLAN
Adopted, Effective January 1, 2002


This Amendment #1 (the “Amendment”) is adopted by Hubbell Incorporated, a
Connecticut corporation (the “Company”), for the purpose of amending that
certain Hubbell Incorporated Incentive Compensation Plan (as adopted effective
January 1, 2002) (the “Plan”), effective December 4, 2019 (the “Amendment
Effective Date”). Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings assigned to such terms in the Plan.


WHEREAS, pursuant to Section 5.1 of the Plan, the Board of Directors may at any
time and from time to time amend the Plan in any respect without restriction;
provided that no such amendment shall affect the rights of any participant or
the operation of the Plan with respect to any payment to which a participant may
have become entitled, deferred or otherwise, prior to the effective date of such
action;


WHEREAS, the Board has determined that it is advisable and in the best interests
of the Company to amend the Plan as set forth herein to reflect the
simplification of certain administrative practices and to preserve a practice of
applying a maximum payout to any participant.


NOW, THEREFORE, in consideration of the foregoing recitals, the Plan is hereby
amended as follows, effective as of January 1, 2020:


1.    Section 2.4 of the Plan is hereby amended and restated in its entirety as
follows:


“The Committee shall, in writing, determine the performance goal or performance
goals applicable to each participant for the plan year based on one or more
quantitative and/or qualitative performance measures. The Committee will also
determine the payout schedule detailing the total amount which may be available
to each participant as an annual award based upon the relative level of
attainment of the performance goal or performance goals. Annual awards shall be
made from the general funds of the Company. No special or separate fund shall be
established or other segregation of assets made to assure payment. No
participant or other person shall have under any circumstances any interest in
any particular property assets of the Company”


2.    Article III of the of the Plan is hereby amended and restated in its
entirety as follows:


“ARTICLE III
METHOD OF MAKING INCENTIVE PAYMENTS
“3.1    Incentive payments awarded under the plan shall be paid in cash. The
amount of any incentive payment to be made to a participant in cash shall be
paid as soon as practicable (but not later than six months) after the close of
the fiscal year for which such incentive payment is awarded.
3.2
In no event shall the annual incentive payment to any participant under this
Plan in any year exceed $5.0 million.”

1.
Except as modified by the forgoing, the terms and conditions of the Plan shall
remain in full

force and effect following the adoption of this Amendment.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has adopted this Amendment #1 to the Hubbell
Incorporated Incentive Compensation Plan as of the Amendment Effective Date.




HUBBELL INCORPORATED






By:     /s/ Katherine A. Lane            


Print Name: Katherine A. Lane
        
Title: Vice President, General Counsel and Secretary
 
Date: December 4, 2019





